Citation Nr: 0013786	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  96-31 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty in the Louisiana Army 
National Guard from October 1983 to June 1984, from December 
1990 to September 1991, and from November 1991 to April 1992.  
He also served on active for duty training from June 4 to 18, 
1994, and on inactive duty for training for roughly a couple 
days each month from July to December 1994, and from January 
to June 1995.  This information was obtained from a copy of a 
summary statement of retirement points prepared by the Army 
National Guard for the appellant.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  The appellant served on active duty for training or 
inactive duty for training from June 4 to 18, 1994.

2.  Probable hypertension was assessed in August 1992, which 
was not a period of active or inactive duty for training; 
hypertension was also diagnosed on a National Guard physical 
on June 16, 1994, and the appellant was started on anti-
hypertensive medication.

3.  Report of VA general medical examination dated September 
1994 and VA outpatient treatment records dated since June 
1994 show the continued presence of hypertension.



CONCLUSION OF LAW

A well grounded claim for service connection for hypertension 
has been presented.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 3.6, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant served on active duty in the Louisiana Army 
National Guard from October 1983 to June 1984, from December 
1990 to September 1991, and from November 1991 to April 1992.  
On release from active duty examination in April 1991, the 
appellant denied high or low blood pressure, and stated that 
he was in excellent health.  On a demobilization/redeployment 
medical evaluation dated April 1991, a blood pressure reading 
was 120/90.

The appellant subsequently served on active duty for training 
from June 4 to 18, 1994, and on inactive duty for training 
for roughly a couple days each month from July to December 
1994, and from January to June 1995.  This information was 
obtained from a copy of a summary statement of retirement 
points prepared by the Army National Guard for the appellant.

At Darnell Army Hospital on August 4, 1992, the appellant's 
blood pressure reading was 194/100.  The next day it was 
150/110 and the examiner noted that it was elevated on three 
different readings.  The assessment was probable 
hypertension.  The appellant was advised to see a private 
physician when he returned home.  The military membership 
status identifier for these dates in August 1992 contained in 
the summary statement of retirement points reflect that the 
appellant was a "unit member," not mobilized service or 
active duty under Title 32 of the United States Code.

An annual physical by the Army National Guard dated June 16, 
1994, reflects a 2-year history of high blood pressure.  The 
appellant reported that hypertension was first suspected in 
1992 when vital signs were taken prior to an HIV screen.  It 
was noted that he was counseled on diet and advised to 
follow-up with a private physician.  The appellant reported 
that he made an effort to change his diet and that he was not 
prescribed medication.  The examiner noted that his next 
blood pressure reading was at this examination, and it was 
elevated.  The appellant was placed on anti-hypertensive 
medication and his reading was now within normal limits.  
Clinical findings reflect a blood pressure reading of 130/86.  
No defects or diagnoses were listed.

In August 1994, the appellant filed a claim for service 
connection for hypertension and he underwent a VA general 
medical examination in September 1994.  The diagnosis was 
hypertension.

In December 1997, a hearing was conducted before a member of 
the Board at the appellant's local VA office.  Also, a video 
conference hearing was conducted in April 2000 before the 
undersigned.  Testimony at these hearings reflects that, in 
1992 during a National Guard annual physical, elevated blood 
pressure was shown and that the examiner suspected 
hypertension.  The appellant underwent another National Guard 
physical in 1994 and he was again told that he had 
hypertension.  This examination was conducted in connection 
with the appellant's desire to change units.  At that time, 
he was prescribed anti-hypertensive medication.  The 
appellant testified that his main contention was that he was 
on active duty for training in August 1992 when high blood 
pressure was first found and, therefore, service connection 
is warranted.

Analysis

The appellant seeks service connection for hypertension.  
Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  Service connection is presumed if a 
veteran manifests a chronic disease, such as hypertension, to 
a degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).
In this case, we note that the terms active duty, active duty 
for training, and inactive duty for training are relevant 
because compensation is generally only payable to those 
persons who served in the active military, naval, or air 
service.  38 C.F.R. §§ 3.1, 3.4 (1999).  Active military, 
naval or air service include active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred or aggravated in 
line of duty.  38 C.F.R. § 3.6 (1999).

The Board observes that the appellant has verified active 
duty from October 1983 to June 1984, from December 1990 to 
September 1991, and from November 1991 to April 1992.  
Hypertension is not shown during any of these periods of 
active duty.  Furthermore, competent medical evidence has not 
been presented showing a nexus, or link between hypertension 
(diagnosed after the last period of active duty) and any of 
the periods of active duty noted above, nor has competent 
evidence has not been presented showing hypertension to a 
compensable degree within the initial post separation year of 
any period of active duty.

The appellant contends that, when hypertension was first 
shown in August 1992 and later in June 1994, this was during 
periods of active duty for training.  With respect to the 
August date, the summary statement of retirement points 
prepared by the Louisiana Army National Guard reflects that 
on August 4 and 5, 1992, the appellant was a "unit member," 
not mobilized service or active duty under Title 32 of the 
United States Code.  Also, page 2 of this summary further 
specifically identifies those dates of active duty for 
training and inactive duty training, and the August 1992 
dates are not included.  Accordingly, the appellant did not 
have verified active military service at this time.

However, with respect to the June 1994 date, the summary 
statement of retirement points shows that this was active 
duty or active duty for training or active duty for special 
work.  Therefore, this is a qualified period of service for 
consideration of the claim of entitlement to service 
connection for hypertension.  The evidence of record shows 
that, in June 1994, hypertension was diagnosed and that the 
appellant was started on anti-hypertensive medication.  
Subsequently dated medical evidence of record, including 
report of VA general medical examination dated September 1994 
and VA outpatient treatment records, shows the continued 
presence of hypertension.  In view of competent medical 
evidence showing the presence of hypertension during a period 
of active or inactive duty for training, the claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).


ORDER

To the extent of the finding that the claim for service 
connection for hypertension is well grounded, the claim is 
resolved in the appellant's favor.


REMAND

The Board observes that the appellant submitted a copy of a 
summary statement of retirement points prepared by the Army 
National Guard for the appellant that included the dates of 
active duty for training and inactive duty training.  VARO 
has not had the benefit of reviewing this document and, in 
view of the favorable finding above concerning well 
groundedness, the Board believes remand of the claim for 
consideration by VARO in the first instance is appropriate so 
as to prevent prejudice to the appellant.  Bernard v. Brown, 
4 Vet.App. 384 (1993).

Accordingly, this case is REMANDED to VARO for the following 
action:

1.  VARO should adjudicate the claim for 
service connection for hypertension on 
the merits, as the claim is well 
grounded, with consideration of the 
evidence submitted since its last 
adjudication of the claim.

2.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

